Citation Nr: 1409332	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  08-10 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a lumbosacral spine disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. All, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1994 to November 1997.

This matter initially came before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO denied the Veteran's petition to reopen a claim of service connection for a lumbosacral spine disability.

In March 2012, the Board remanded this matter for further development.  Specifically, the Board identified a number of medical records contained in the Veteran's claims file that pertained to a different individual.  The records had been submitted by Dr. J. L., one of the Veteran's physicians.  The remand instructed the RO to return the mistakenly submitted medical records and obtain the Veteran's medical records, as originally intended.  The RO returned the misfiled records and requested all treatment records pertaining to the Veteran's lumbar spine disability.  In May 2012, the RO was notified that the records request could not be fulfilled because the Veteran's authorization for release was invalid.  In June 2012, the RO requested the Veteran provide updated authorization or obtain and submit the records himself.  In October 2012, after no response was received, the RO issued a supplemental statement of the case denying the Veteran's petition to reopen his claim.  The Board is satisfied that there has been substantial compliance with the remand directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In January 2014, the Veteran submitted the requested medical records directly to the Board.  When additional relevant evidence is received by the Board-evidence that has not been reviewed by the RO-the Board must refer the evidence to the RO for consideration unless this procedural right is waived by the Veteran.  Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  The Veteran has submitted a waiver of RO jurisdiction.  Thus, the issue on appeal is properly before the Board.

The Board has reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and VBMS electronic file systems, to ensure a total review of the evidence.

The issue of service connection for a lumbosacral spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A June 2002 rating decision reopened and denied the Veteran's claim for service connection for a lumbosacral spine disability.  The Veteran did not enter a timely appeal.

2.  Evidence received since the June 2002 rating decision is neither cumulative nor repetitive of facts previously considered and raises a reasonable possibility of substantiating the Veteran's claim.



CONCLUSION OF LAW

1.  The June 2002 rating decision that reopened and denied the Veteran's claim for entitlement to service connection for a lumbosacral spine disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for a lumbosacral spine disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Specific to requests to reopen, the claimant must be notified of the criteria required to reopen the claim and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

An August 2006 notice letter provided to the Veteran addressed all notice elements required by Kent.  Additionally, in this decision, the Board reopens the claim for service connection for a lumbosacral spine disability.  In light of this favorable disposition, the Board finds that a full discussion of VCAA is not required.

New and Material Evidence

A June 2002 rating decision reopened and denied the Veteran's claim for service connection for a lumbosacral spine disability on the basis that "there was no evidence of any injury or a chronic disability subject to service connection shown in the service medical records or any other evidence reviewed."  The Veteran did not appeal the rating decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  As such, the Veteran's claim may be reopened only if new and material evidence has been secured or presented since the last final denial.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the June 2002 rating decision consisted of the Veteran's service treatment records (STRs), two VA examination reports, and private treatment records dated from April 1999 through March 2000.

A July 1995 STR reflected diagnosis of acute lumbosacral strain.  An August 1995 STR reflected complaint of "worsening pains in lower back . . . mainly over sacrum."  The physician noted the "paraspinous muscles L-5, sacral region" were mildly tender to pressure and assessed "low back strain."  X-rays taken of the Veteran's lumbosacral spine in conjunction with the examination revealed no radiologic evidence of any significant abnormality.  A March 1996 STR reflected continued complaints of "lower back pain" and an assessment of mechanical low back pain.  At service separation, the Veteran waived examination.

In February 1998, the Veteran was afforded two VA examinations.  The first was a general medical examination, where he received a diagnosis of lumbosacral spine strain.  At the second examination, which focused on the spine, the Veteran was assessed with "lumbar pain without substantiating findings of disease."  

An April 1999 private treatment record reflected diagnoses of sacroiliac dysfunction and lumbar facet syndrome.  A March 2000 private treatment record reflected complaints of low back pain, worse on the right than on the left.  The Veteran stated the back pain began in 1995, during service.  X-rays taken of the Veteran's lumbar spine during the examination revealed no abnormality; however, MRI revealed disc degeneration at L5-S1 with central herniation.

Since the June 2002 rating decision, the Veteran submitted medical records from several private healthcare providers that show extensive treatment for his lumbosacral spine between 2000 and 2005.  An August 2000 treatment record reflected a diagnosis of L5-S1 disc degeneration and showed the Veteran received an intradiscal steroid injection.  A July 2001 treatment record reflected a diagnosis of central and right paracentral L5-S1 disc herniation and showed the Veteran underwent a L5-S1 hemilaminotomy of the right with discectomy.  An August 2002 MRI revealed a central disc bulge at L5-S1 with a small right paracentral focal area of increased signal consistent with possible annular tear.  An August 2002 treatment record reflected diagnoses of lower back pain, lumbar degenerative disc disease, herniated nucleus pulposus lumbar disc, and Post Lam-Fusion Syndrome.  In October 2005, x-rays of the Veteran's spine revealed fusion at the L5-S1 level.  A May 2005 treatment record reflected the Veteran underwent a lumbar discography and was diagnosed with post laminectomy/discectomy, instability; degenerative disc disease, L5-S1; and annular tear, L4-5.  That same month, the Veteran underwent a total disc replacement at the L4-5 level and anterior interbody fusion at the L5-S1 level.

In August 2006, the RO requested a VA opinion on whether the Veteran's "current back disability is at least as likely as not the same condition for which he was treated in service."  See August 2006 opinion request.  After reviewing the Veteran's STRs and claims file, the examiner concluded that he could not connect "in a causal fashion the mechanical low back pain complaints . . . in service [with] the current problem . . . diagnosed as herniated disc in 2001."

After the August 2006 VA opinion, the Veteran submitted additional evidence, which included a February 2007 letter from his private neurologist and treatment records from Dr. J. L.'s office.

The neurologist wrote that he had treated the Veteran for neck, mid-back, lumbar, and left leg pain.  He indicated review of the Veteran's military medical records and noted that "there were no findings of musculoskeletal problems on his entrance medical examination" dated in August 1994.  The letter recounted the Veteran's assertion that his low back problems had begun in service-a claim which the neurologist found to be supported by a July 1995 STR that showed the Veteran "presented for medical evaluation of low back pain."

The treatment records obtained from Dr. J. L.'s office reflected continued treatment for low back problems and include diagnoses of degenerative joint disease and a bulging disc in the lumbosacral area.  See treatment records dated in December 2010, February 2012, May 2012, June 2012, and July 2012.

The Board finds that the evidence received since the June 2002 rating decision is new and material with respect to the issue of service connection for a lumbosacral spine disability.  This evidence was not of record at the time of the last final denial, is not cumulative of prior records, and relates to an unestablished fact necessary to substantiate the claim.  The new evidence, presumed credible for the purposes of reopening, is therefore relevant and probative and raises a reasonable possibility of substantiating the Veteran's claim for service connection.  Consequently, the Veteran's claim of entitlement to service connection for a lumbosacral spine disability is reopened.


ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for a lumbosacral spine disability is reopened and, to that extent only, the appeal is granted.


REMAND

The Board finds that additional development is required before the Veteran's claim for entitlement to service connection for a lumbosacral spine disability is decided.

The Veteran was last provided a VA examination in February 1998.  Since that time, the Veteran has undergone near continuous medical treatment for his lumbosacral spine, to include a total disc replacement at the L4-5 level and anterior interbody fusion at the L5-S1 level.  VA has a duty to provide an examination where one is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  Although the October 2006 VA examiner attempted to undertake a comprehensive review of the Veteran's medical history and provide a definitive nexus opinion, the examiner failed to account for the Veteran's post-service diagnosis of lumbosacral spine strain-a finding that raises the possibility the Veteran had a chronic back disability.  Further, the record contains medical evidence that was not reviewed by the VA examiner when he rendered his opinion.  Thus, the Board finds that a new VA examination and opinion to determine the nature and etiology of the Veteran's current lumbosacral spine disability is appropriate.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, attempts should be made to obtain any outstanding treatment records (VA or private) related to the Veteran's lumbosacral spine disability.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding, pertinent medical records (VA or private).  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to provide them the opportunity to obtain and submit those records for VA review.

2.  Following the above, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed lumbosacral spine disability.  The entire claims file, to include any pertinent medical records contained in Virtual VA and VBMS, must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  

After reviewing the record and examining the Veteran, the examiner must opine whether it is at least as likely as not (probability of at least 50 percent) that any lumbosacral spine disability found was caused by or otherwise related to the Veteran's service, to include his in-service lumbosacral strain.

The examiner must provide a rationale for any opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Following completion of the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If a benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


